Citation Nr: 1301409	
Decision Date: 01/14/13    Archive Date: 01/23/13

DOCKET NO.  07-09 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for additional low back disability, status-post L4-L5 laminectomy, as a result of VA medical and surgical treatment.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Keyvan, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 1967 to October 1971.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision that, in pertinent part, denied compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for additional low back disability status-post L4-L5 laminectomy, claimed as a result of VA medical or surgical treatment.  

In the November 2010 Remand, the Board remanded the Veteran's claim for further development and specifically instructed the Agency of Original Jurisdiction (AOJ) to schedule the Veteran for a VA examination to determine whether the February 3, 2005, or February 7, 2005 surgical procedures resulted in an additional disability that was due to (i) any carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA; or (ii) an event not reasonably foreseeable.  The Veteran was scheduled for a VA examination in March 2011.  Unfortunately, and for the reasons discussed in further detail below, the March 2011 opinion obtained upon remand is not an adequate one.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

Accordingly, and for the reasons set forth below, this appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.  


REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  Such assistance includes assisting the Veteran in procuring service treatment records and other relevant treatment records, and providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  If the VA undertakes the effort to provide a veteran with a medical examination, it must ensure that such examination is an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Veteran contends that he incurred an additional disability, status-post L4-L5 laminectomy, which affects his low back; buttocks; right hip; right leg; and right foot, including nerve damage, as a result of VA medical or surgical treatment furnished in February 2005.  

The medical evidence of record reflects that the Veteran was hospitalized and underwent an L4-5 right-sided hemilaminectomy and discectomy at the VA Medical Center (VAMC) in Nashville, Tennessee, on February 3, 2005.  A subsequent magnetic resonance imaging (MRI) report of his spine revealed retained residual disc fragments which continued to cause pain and numbness in the Veteran's right lower extremity.  A second surgical procedure was performed on February 7, 2005 to fully remove these fragments.  

In the November 2010 remand, the Board instructed the RO to schedule the Veteran for a VA examination to determine whether surgical treatment on the Veteran's lumbar spine on either February 3, 2005, or February 7, 2005, to include the pre and post-operative care resulted in an additional disability and was caused by: (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA medical providers; or (2) an event not reasonably foreseeable.  The Board also instructed the examiner to reconcile his or her opinion with the VA treatment records, and the August 2006 opinion provided by the Veteran's chiropractor, C. B., D.C.  

The Veteran was initially afforded a VA examination in December 2010.  Based on his evaluation of the Veteran, as well as his review of the claims file, the VA examiner determined that the Veteran's current lumbar spine condition was consistent with report of the 2009 computed tomography (CT) scan reflecting prominent degenerative disc disease at L4-L5 and L5-S1 with a narrowing of the disc space and vacuum phenomenon, as well as sclerotic degenerative end plate marrow changes at both these levels.  However, the VA examiner did not provide a medical opinion as to whether the Veteran had incurred an additional disability as a result of the specified surgical procedures, and if so, whether the cause of any such disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA medical providers; or an event not reasonably foreseeable.  

As such, the RO scheduled the Veteran for another VA examination in March 2011.  Based on his review of the medical records and diagnostic test results, as well as his discussion with, and physical evaluation of the Veteran, the VA examiner diagnosed the Veteran with lumbar degenerative disc disease status post laminectomy.  According to the examiner, the initial lumbar laminectomy on February 3, 2005 involved "inadequate decompression" which was appropriately recognized and remedied through the subsequent disc removal procedure on February 7, 2005.  The examiner further noted that the Veteran sustained right lower extremity persistent numbness after this surgery which was documented in the post-operative clinical notes.  He (the examiner) referenced a medical literature article that involved a clinical study of patients who had undergone lumbar decompressive laminectomies for spinal stenosis.  Based on his recitation of the article, "20/45. . . patients with failed lumbar laminctom[ies] were due to inadequate decompression, as is the case in this veteran."  According to the VA examiner, "[t]his is a known cause of failed surgery, even in the most skilled hands."  

The examiner concluded that treatment on the Veteran's lumbar spine on either February 3, 2005 or February 7, 2005, to include the pre or post-operative medical care did not involve carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the medical provider.  He further wrote that while this event was not reasonably foreseeable, it did not result in additional disability, as the inadequate decompression was properly noted and dealt with in the appropriate manner during the Veteran's hospitalization.  

The Board does not find the March 2011 VA medical opinion to be an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  First, the examiner initially indicated that the Veteran "did sustain right lower extremity persistent numbness after surgery" but then concluded that the February 3 and February 7, 2005 procedures did not result in an additional disability.  While the examiner did not liken the persistent numbness in the right lower extremity to an actual disability, the Board still finds the  conclusion to be somewhat contradictory with his initial medical findings.  Secondly, the examiner did not follow the November 2010 remand directive which instructed the examiner to reconcile his opinion with the private August 2006 letter issued by the C.B., D.C.  In the letter, C.B. opined that the second surgical procedure performed on February 7, 2005, had produced more scar tissue in the muscles and ligaments around the nerve roots thereby making the tissues more brittle and unstable, and resulting in additional problems with the lumbar spine.  Indeed, the August 2006 letter is neither referenced, acknowledged or addressed in the March 2011 VA opinion.  In light of the contradictory medical findings, and given that the August 2006 medical opinion was neither referenced or addressed in the March 2011 VA medical opinion, the Board is still unclear as to whether the Veteran sustained an additional disability as a result of the February 3, 2005 and/or February 7, 2005 surgical procedures.  Since the Board is precluded from reading its own unsubstantiated medical conclusions and is instead, bound by the medical evidence of record on these matters, further development is required.  See Jones v. Principi, 16 Vet. App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 553 (1996) (en banc); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  As such, another remand is necessary for a clarifying VA medical opinion.  38 C.F.R. §3.159 (c) (4).  

Also, in a letter dated in July 2006, the VA Pension Maintenance Center notified the Veteran that they had received information from the Social Security Administration (SSA) that the Veteran was currently receiving social security benefits.  It was further noted that SSA records showed that the Veteran began receiving his first payment in November 2005.  The Veteran's SSA records are not associated with the claims file and the record is currently unclear as to the disability or disabilities the Veteran is currently receiving SSA disability benefits for.  During his March 2011 VA examination, the Veteran stated that he retired in 1999 specifically as a result of his back and hip pain.  

When VA has notice that the Veteran may be receiving disability benefits from the SSA, and that records from that agency may be relevant, VA has a duty to acquire a copy of the decision granting SSA disability benefits, and the supporting medical documents on which the decision was based.  See Hayes v. Brown, 9 Vet. App. 67 (1996).  Furthermore, the Veterans Claims Assistance Act of 2000 (VCAA) emphasizes the need for VA to obtain records from other government agencies.  See 38 U.S.C.A. § 5103 (b)(3), (c)(3) (West 2002); 38 C.F.R. § 3.159 (c)(2) (2012).  Therefore, on remand, VA should acquire a copy of the decision granting SSA disability benefits, as well as copies of the medical records used in the determination of benefits made to the Veteran by SSA.  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should obtain the SSA records pertinent to the Veteran's claim for Social Security disability benefits, including medical records relied upon concerning that claim and associate them in the claims file.  All efforts to obtain these records should be fully documented, and SSA should provide a negative response if these records are not available.  

2. Once these records have been retrieved and associated with the claims file, the record should be referred to the March 2011 VA examiner for an addendum opinion.  If that examiner is unavailable, the case should be referred to another VA physician.  If deemed necessary, another VA examination and/or testing should be scheduled.  

The VA physician should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the February 3, 2005 L4-5 right-sided hemilaminectomy and discectomy, or the February 7, 2005 repeat L4-5 discectomy resulted in any additional disability(ies); and if additional disability(ies) did result from either VA surgical procedures, to include the pre and postoperative medical care (or lack thereof), the examiner should offer an opinion as to whether the proximate cause of any such disability(ies) or aggravation was the result of either (i) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA facility care or medical treatment; or (ii) an event not reasonably foreseeable.  If this is the case, please specify what measurable increase in the severity of low back disability is due to medical treatment provided by VA.  [Of particular importance here is the examiner's review of the VA treatment records associated with the Veteran's hospitalization from February 3, 2005 through February 10, 2005, as well as the private August 2006 letter submitted by the Veteran's chiropractor, C.B., D.C.]  The examiner MUST reconcile any opinion provided with the August 2006 letter issued by C.B., D.C.  

All opinions expressed must be supported by complete rationale.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).  

3. When the development requested has been completed, the RO/AMC should readjudicate the issue on appeal.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is certified to the Board for appellate review.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2012).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

